                  Case 20-10166-JTD            Doc 280       Filed 02/26/20        Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

    In re:
                                                           Chapter 11
    LUCKY’S MARKET PARENT COMPANY,
    LLC, et al.,1                                          Case No. 20-10166 (JTD)

                    Debtors.                               (Jointly Administered)

                                                           Re: Docket Nos. 73 and 99

   NOTICE OF FILING OF SECOND AMENDED AND RESTATED EXHIBIT A TO
   MOTION OF DEBTORS FOR ENTRY OF (I) AN ORDER (A) APPROVING BID
       PROCEDURES IN CONNECTION WITH THE POTENTIAL SALE OF
    SUBSTANTIALLY ALL OF THE DEBTORS’ ASSETS, (B) SCHEDULING AN
 AUCTION AND SALE HEARING, (C) APPROVING THE FORM AND MANNER OF
    NOTICE THEREOF, (D) AUTHORIZING THE DEBTORS TO ENTER INTO A
   STALKING HORSE AGREEMENT, (E) APPROVING PROCEDURES FOR THE
    ASSUMPTION AND ASSIGNMENT OF CONTRACTS AND LEASES, AND (F)
 GRANTING RELATED RELIEF; AND (II) AN ORDER (A) APPROVING THE SALE
OF SUBSTANTIALLY ALL OF THE DEBTORS’ ASSETS FREE AND CLEAR OF ALL
  LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS, (B) AUTHORIZING THE
    ASSUMPTION AND ASSIGNMENT OF CONTRACTS AND LEASES, AND (C)
          GRANTING RELATED RELIEF (LM ACQUISITION CO. LLC)

             PLEASE TAKE NOTICE that, on January 31, 2020, the above-captioned debtors and

debtors in possession (collectively, the “Debtors”) filed the Motion of Debtors for Entry of (I) an

Order (A) Approving Bid Procedures in Connection with the Potential Sale of Substantially All of

the Debtors’ Assets, (B) Scheduling an Auction and Sale Hearing, (C) Approving the Form and

Manner of Notice Thereof, (D) Authorizing the Debtors to Enter Into a Stalking Horse Agreement,



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Lucky’s Market Parent Company, LLC (2055), Lucky’s Farmers Market Holding Company, LLC (5480),
Lucky’s Market Operating Company, LLC (7064), LFM Stores LLC (3114), Lucky’s Farmers Market, LP (0828),
Lucky’s Farmers Market Resource Center, LLC (7711), Lucky’s Market Holding Company 2, LLC (0607), Lucky’s
Market GP 2, LLC (9335), Lucky’s Market 2, LP (8384), Lucky’s Market of Longmont, LLC (9789), Lucky’s Farmers
Market of Billings, LLC (8088), Lucky’s Farmers Markets of Columbus, LLC (3379), Lucky’s Farmers Market of
Rock Hill, LLC (3386), LFM Jackson, LLC (8300), Lucky’s Farmers Market of Ann Arbor, LLC (4067), Lucky’s
Market of Gainesville, LLC (7877), Lucky’s Market of Bloomington, LLC (3944), Lucky’s Market of Plantation,
LLC (4356), Lucky’s Market of Savannah, GA, LLC (1097), Lucky’s Market of Traverse, City, LLC (2033), Lucky’s
Market of Naples, FL, LLC (8700), and Sinoc, Inc. (0723).


72453254.1
                Case 20-10166-JTD             Doc 280        Filed 02/26/20       Page 2 of 2




(E) Approving Procedures for the Assumption and Assignment of Contracts and Leases, and (F)

Granting Related Relief; and (II) an Order (A) Approving the Sale of Substantially All of the

Debtors’ Assets Free and Clear of All Liens, Claims, Encumbrances, and Interests, (B) Authorizing

the Assumption and Assignment of Contracts and Leases, and (C) Granting Related Relief (LM

Acquisition Co. LLC) [Docket No. 73] (the “LM Bidding Procedures Motion”)2.

         PLEASE TAKE FURTHER NOTICE that the Stalking Horse Agreement was attached

to the LM Bidding Procedures Motion as Exhibit A.

         PLEASE TAKE FURTHER NOTICE that on February 4, 2020, the Debtors filed an

amended and restated Stalking Horse Agreement [Docket No. 99].

         PLEASE TAKE FURTHER NOTICE attached hereto as Exhibit 1 is a second amended

and restated Stalking Horse Agreement.

    Dated: February 26, 2020                                Respectfully submitted,
           Wilmington, Delaware
                                                            POLSINELLI PC

                                                            /s/ Christopher A. Ward
                                                            Christopher A. Ward (Del. Bar No. 3877)
                                                            222 Delaware Avenue, Suite 1101
                                                            Wilmington, Delaware 19801
                                                            Telephone: (302) 252-0920
                                                            Facsimile: (302) 252-0921
                                                            cward@polsinelli.com
                                                            -and-
                                                            Liz Boydston (Admitted Pro Hac Vice)
                                                            2950 N. Harwood, Suite 2100
                                                            Dallas, TX 75201
                                                            Telephone: (214) 661-5557
                                                            lboydston@polsinelli.com

                                                            Counsel to the Debtors and
                                                            Debtors in Possession


2
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the LM Bidding
Procedures Motion.

                                                        2
72453254.1
